





Exhibit 10.24




MEREDITH CORPORATION

RESTRICTED STOCK UNIT AWARD AGREEMENT*
You have been selected to be a Participant in the Meredith Corporation 2014
Stock Incentive Plan (the “Plan”), as specified in the award notice (the
“Notice”). Any capitalized terms used herein that are otherwise undefined shall
have the same meaning provided in the Plan.
THIS AGREEMENT (the “Agreement”), effective as of the date set forth in the
Notice, is between Meredith Corporation, an Iowa corporation (the “Company”) and
the Grantee named in the Notice (the “Grantee”), and is subject to all
applicable provisions of the Plan and the Plan’s Prospectus. The parties hereto
agree as follows:
1.Award of Restricted Stock Units. The Company hereby grants to Grantee the
number of restricted stock units (the “Units”) set forth in the Notice subject
to the terms and conditions set forth below (the “Award”).
The Grantee shall be deemed to have accepted the Award on the terms and
conditions set forth in the Plan and in this Agreement unless the Grantee
provides written notice to the Company, within 45 days following the date of
grant, stating that the Grantee does not wish to accept the Award. Any such
notice must be sent to the Company in accordance with Section 10 of this
Agreement. Upon the Company’s receipt of any such notice, the Award granted
hereunder will automatically be forfeited to the Company and neither the Company
nor any of its affiliates shall have any further obligations to the Grantee
under this Agreement.
2.    Restrictions. The Units are being awarded to Grantee subject to the
forfeiture conditions set forth below (the “Restrictions”) which shall lapse on
the date(s) specified in the Notice (the “Vesting Date”).
(a)    Any Units subject to the Restrictions shall be automatically forfeited
upon the Grantee’s termination of employment with or service as a Non-employee
Director of the Company or a subsidiary for any reason other than death, or
disability or retirement (as defined below) before the Vesting Date.
(b)    For purposes of this Agreement, “disability” and “retirement” shall be
determined as follows:
Disability
•
Non-employee Director ‒ the Grantee is determined to be unable to engage in any
substantially gainful activity by reason of any medically determinable physical
or mental impairment which can be expected to result in death or can be expected
to last for a continuous period of not less than 12 months.

•
Employee ‒ the Grantee (a) is determined to be unable to engage in any
substantially gainful activity by reason of any medically determinable



* This Agreement governs Awards made on or after July 1, 2017.

--------------------------------------------------------------------------------





physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months, or (b) is,
by reason of any medically determinable physical or mental impairment which can
be expected to result in death or can be expected to last for a continuous
period of not less than 12 months, receiving income replacement benefits for a
period of not less than 3 months under an accident and health plan covering
employees of the Grantee’s employer or otherwise is a disability that satisfies
the definition of disability in Treas. Reg. § 1.409A-3(i)(4) or any successor
provision thereto.
Retirement
•
Non-employee Director ‒ “retirement” shall mean (a) leaving the Board of the
Company at the end of the full term for which the Director was elected, (b)
retirement from the Board of the Company at any time at or after age 72, or (c)
retirement at any time with the consent of the Board of the Company, or

•
Employee ‒ the termination of the Grantee’s employment after qualifying for
retirement as defined in the Company’s tax-qualified retirement plan.

(c)    In the event of the death or disability of the Grantee at any time before
the Vesting Date, the Grantee will be fully vested in the number of Units
granted pursuant to the Award and a number of shares of the Company’s common
stock (“Common Stock”) equal to the number of such Units will be delivered to
the Grantee or the Grantee’s personal representative within ninety (90) days
after the event.
(d)    In the event of the retirement of the Grantee at any time before the
Vesting Date, a number of shares of Common Stock equal to the number of such
Units will be delivered to the Grantee or the Grantee’s personal representative
within ninety (90) days after the event after the Grantee’s retirement.
(e)    In the event of a Change in Control (as defined in the Plan) before the
Vesting Date, the Grantee will be fully vested in the number of Units granted
pursuant to the Award, and a number of shares of Common Stock equal to the
number of such Units (or cash equal to the value of the shares, as determined by
the Committee) will be delivered to the Grantee within ninety (90) days after
the Change in Control.
(f)    If, at any time before shares are actually delivered under this
Agreement, Grantee engages, directly or indirectly, in any activity which is in
competition with any activity of the Company or any subsidiary, or in any action
or conduct which is in any manner adverse or in any way contrary to the
interests of the Company or any subsidiary, all Units or shares deliverable
shall be forfeited. This determination shall be made by the Committee in its
sole discretion. In addition, Units as well as shares and cash delivered to
Grantee under this Agreement shall be subject to policies established and
amended


- 2 -    



--------------------------------------------------------------------------------





from time to time by the Committee regarding the recovery of erroneously awarded
compensation.
The Company will not be obligated to pay Grantee any consideration whatsoever
for forfeited Units.
3.    Adjustments. If the number of outstanding shares of Common Stock is
changed as a result of stock dividend, stock split or the like without
additional consideration to the Company, the number of Units subject to the
Award shall be adjusted to correspond to the change in the outstanding shares of
Common Stock.
4.    Dividend Equivalents. To compensate for the dividends the Grantee would
have received had the Grantee owned a number of shares of Common Stock equal to
the number of Units granted under the Award, such number of Units shall be
multiplied by one (1) plus the cumulative compounded dividend yield on the
Common Stock from the date of grant through the date the corresponding shares of
Common Stock are to be delivered under this Agreement. The amount so determined
shall be paid in cash at the same time that the dividend is paid to stockholders
of the Company.
If a dividend is paid in shares of stock of another company or in other
property, the Grantee will be credited with the number of shares of that company
or the amount of property which would have been received had the Grantee owned a
number of shares of Common Stock equal to the number of Units granted under the
Award. The shares or other property so credited will be subject to the same
Restrictions and other terms and conditions applicable to the Units and will be
paid out in kind at the time the Restrictions and other terms and conditions
lapse.
5.    Delivery of Shares. The Company shall deliver to the Grantee a number of
shares of Common Stock equal to the number of Units on which Restrictions have
lapsed, plus a cash payment equal to the sum of the value of any fractional Unit
then credited to the Grantee’s account, as soon as practicable after the lapse
of the Restrictions, but in any event within ninety (90) days thereof, unless
the Grantee makes a deferral election in accordance with rules established by
the Committee. Any such deferral shall result in the transfer of the shares of
Common Stock and cash into the Company’s deferred compensation plan, at the time
payment would have otherwise been made hereunder, and the Company’s deferred
compensation plan rules shall thereafter govern the administration of the Award.
6.    Withholding Taxes.
Non-employee Director: The Grantee acknowledges his or her responsibility for
the payment of any taxes for the respective tax jurisdiction attributable to any
share of Common Stock or cash or property deliverable in connection with the
Units and that no taxes will be withheld by the Company.
Employee: The lapse of the Restrictions on any Units pursuant to Section 2 above
shall be conditioned on the Grantee or his or her personal representative having
made appropriate arrangements with the Company to provide for the withholding of
any taxes


- 3 -    



--------------------------------------------------------------------------------





required to be withheld by Federal, state or local laws in respect of such
lapse. This includes providing FICA/Medicare taxes associated with any
accelerated vesting feature discussed in Section 2.
7.    Nontransferability. Grantee may not directly or indirectly, by operation
of law or otherwise, voluntarily or involuntarily, sell, assign, pledge,
encumber, charge or otherwise transfer any of the Units subject to the Award.
8.    Voting and Other Rights.
(a)    Except as provided in Section 4, Grantee shall have no rights as a
stockholder of the Company in respect of the Units, including the right to vote
and to receive dividends and other distributions unless and until shares of
Common Stock are delivered to the Grantee in satisfaction of the Units.
(b)    The grant of Units does not confer upon Grantee any right to continue in
the employ of the Company or a subsidiary or in service as a Non-employee
Director of the Company, as the case may be, or to interfere with the right of
the Company or a subsidiary to terminate Grantee’s employment at any time.
(c)    The grant of an award under the Plan is a one-time benefit and does not
create any contractual or other right to receive an award in the future. Future
grants, if any, will be at the sole discretion of the Committee, including, but
not limited to, the timing of any grant, the amount of the award and vesting
provisions.
(d)    The Committee retains the right to reduce the number of Units subject to
the Award at any time prior to payment or delivery based on the performance of
the Grantee.
9.    Funding. No assets or shares of Common Stock shall be segregated or
earmarked by the Company in respect of any Units awarded hereunder. The grant of
Units hereunder shall not constitute a trust and shall be solely for the purpose
of recording an unsecured contractual obligation of the Company.
10.    Notices. Any notices hereunder shall be deemed given (1) on the date that
it is delivered in hand; (2) on the date that it is sent by certified mail,
return receipt requested, postage prepaid, or by Federal Express or other
recognized delivery service, which provides proof of delivery, all delivery
charges prepaid; (3) two business days after it is sent in writing; or (4) if to
Grantee, on the date that it is sent in electronic form, in each case addressed
as follows:
To the Company:
Meredith Corporation
 
1716 Locust Street
 
Des Moines, IA 50309-3023
 
Attention: Corporate Secretary
 
 



- 4 -    



--------------------------------------------------------------------------------





To a delegate of the Company at such address or using such electronic means as
set forth in procedures established by the Company.
To the Grantee or his or her personal representative at the address of the
Grantee at the time appearing in the employment records of the Company,
currently as shown in the Notice, or as provided in Section 15 if sent
electronically; or
At such other address as either party may designate by notice given to the other
in accordance with these provisions.
11.    409A provisions. With respect to any award that becomes subject to Code §
409A:
(a)    Six-Month Delayed Payment to “Specified Employees.” In the case of any
Grantee who is entitled to payment hereunder because of a separation from
service (as such term is defined under Section 409A the Internal Revenue Code of
1986, as amended (the “Code”)) from the Company which is subject to Code § 409A
and, at the time of such separation from service, is a “specified employee,” as
determined by the Company in compliance with Code § 409A and the Company’s
written policy regarding the identification of specified employees, if any, then
in effect (which policy is incorporated herein by reference), then no payment
shall be made, except as permitted under Code § 409A, prior to the first day of
the calendar month beginning seven (7) months after the Grantee’s separation
from service (or the date of his or her earlier death), or as soon as
administratively practicable thereafter.
(b)    Termination of Arrangement. With the approval of the Board, the Committee
may terminate, amend, or modify the Agreement, provided that such termination,
amendment, or modification is consistent with the terms of the Plan; and
provided further, that no such termination, amendment or modification may be
made to the Agreement that would cause any shares of Common Stock that are
excluded from the coverage of Code § 409A to be covered by Code § 409A or would
cause the Grantee to be subject to the income inclusion provisions of Code §
409A(a)(1), or may in any way adversely affect Grantee’s rights under this
Agreement. The Company reserves the right to amend the Agreement in any respect
solely to comply with the provisions of Code § 409A so as not to trigger any
unintended tax consequences prior to the distribution of benefits provided
herein.
(c)    Payment Timing. Notwithstanding anything to the contrary herein, if any
applicable payment period begins in one taxable year and ends in the following
taxable year, Grantee shall not have the right to designate the year of the
payment.
12.    Governing Law. All questions concerning the construction, validity and
interpretation of the Award as described in the Notice and this Agreement shall
be governed by and construed according to the internal law and not the law of
conflicts of the State of Iowa and shall be brought only in federal or state
court in Iowa.


- 5 -    



--------------------------------------------------------------------------------





13.    Plan Documents. The Award and this Agreement are intended to conform in
all respects with, and are subject to, all applicable provisions of the Plan.
Inconsistencies between the Award, this Agreement, the Plan Prospectus or the
Plan shall be resolved in accordance with the terms of the Plan. By your deemed
acceptance of the Award and this Agreement, you agree to be bound by all of the
terms of this Agreement, the Plan, the Plan Prospectus, and any share ownership
and retention guidelines established by the Company. The Plan and the Plan
Prospectus are available at:
Plan Prospectus:
https://meredith.sharepoint.com/sites/intranet/hr/Benefits/Stock%20Plan%20Administration/2014%20Plan%20Prospectus.pdf
Plan:
https://meredith.sharepoint.com/sites/intranet/hr/Benefits/Stock%20Plan%20Administration/2014%20Stock%20Incentive%20Plan.pdf
or from:
Corporate Secretary
Meredith Corporation
1716 Locust Street, Mail Stop LS101-A
Des Moines, IA 50309
Phone:    515-284-3357
Fax:    515-284-3933
Email:    shareholderhelp@meredith.com
The Plan and the Plan Prospectus are also available if you go to the Meredith
Intranet > Human Resources > Benefits Center > Stock Plan Administration.
14.    Interpretations. Any dispute, disagreement or question which arises
under, or as a result of, or in any way relates to the interpretation,
construction or application of the terms of the Award, this Agreement, the Plan,
or the Plan Prospectus will be determined and resolved by the Committee or its
authorized delegate. Such determination or resolution by the Committee or its
authorized delegate will be final, binding and conclusive for all purposes.
15.    Electronic Delivery. By your deemed acceptance of the Award, as set forth
in the Notice and this Agreement, you consent to accept electronic delivery of
any documents that the Company may be required to deliver (including, but not
limited to, prospectuses, grant or award notifications and agreements, account
statements, and any other forms or communications related to the Award or the
Plan) via Company e-mail or any other electronic system established and
maintained by the Company or a third party designated by the Company, as
determined by the Company in its sole discretion.
 


- 6 -    

